per curiam:
El 31 de enero de 2003, la Directora de la Oficina de Inspección de Notarías (Directora) le envió al notario Rafael H. Román Jiménez (licenciado Román Jimé-nez) una copia del informe sometido por el Inspector de Protocolos, Ledo. Héctor E. Sánchez Sánchez, de 27 de enero del mismo año. De ese informe se desprende que en la mayoría de instrumentos públicos contenidos en los Pro-tocolos de su obra notarial para 1998, 1999 y 2000, no se habían adherido los Sellos de Rentas Internas e impuestos notariales, lo que reflejaba una deficiencia de $3,764. Asi-mismo, dicho informe también reveló que el notario Román Jiménez no canceló los Sellos de Asistencia Legal en 992 *729asientos del Libro de Registro de Testimonios, represen-tando el total de la deficiencia $2,976. El monto total de aranceles sin cancelar ascendía a $6,690.
A tenor con lo establecido en la Ley Notarial de Puerto Rico y su Reglamento, la Directora requirió al licenciado Román Jiménez que informara por escrito, en un término de quince días, cualquier objeción que pudiera tener res-pecto al informe. No obstante, el notario no respondió a este requerimiento. Por tal razón, el 13 de agosto de 2003 la Directora nos remitió su informe sobre el estado de la notaría del referido licenciado. En éste, la Directora ex-presó que la actuación del notario violaba la fe pública notarial, toda vez que en cada escritura éste daba fe de haber adherido los referidos aranceles a sabiendas de que ese hecho era falso. A raíz de este hecho, nos solicitó que tomá-ramos las medidas disciplinarias que estimáramos pertinentes.
Así, mediante Resolución de 14 de noviembre de 2003, le concedimos al licenciado Román Jiménez un término de veinte días para que corrigiera las deficiencias señaladas por la Directora en su informe y mostrara causa por la cual no le debíamos imponer sanciones disciplinarias.
Conforme a lo ordenado, el 5 de diciembre de 2003 el licenciado Román Jiménez compareció ante nos. Alegó, en esencia, que había subsanado las deficiencias señaladas por la Directora el 28 febrero de 2003, fecha en que dicha oficina había acordado inspeccionar nuevamente su obra. No obstante, según expone, el Inspector de Protocolos can-celó su visita y acordó en comunicarse con éste para pautar una nueva cita. A pesar de esto, ambas partes no volvieron a comunicarse hasta que, en agosto de 2003, la Directora presentó el informe en cuestión ante este Tribunal.
Sobre su desatención al requerimiento de la Oficina de Inspección de Notarías (ODIN), éste expresó que no lo hizo, pues entendía que responder a éste era discrecional, y al no tener objeciones a los señalamientos del informe, deci-*730dió acatarlo. Con ese fin, procedió inmediatamente a adhe-rir los aranceles notariales, en espera de que el Inspector se comunicara con éste nuevamente y pautara una próxima cita. Expresó, por último, que nunca fue su inten-ción desatender los señalamientos que le hiciera la ODIN y, mucho menos, incumplir con las obligaciones y deberes que le impone la ley.
A raíz de dicha comparecencia, le concedimos veinte días a la Directora para que se expresase en torno a ésta. Conforme a ello, el 5 de marzo de 2004 la Directora pre-sentó ante nos una “Moción en Cumplimiento de Orden”, en la que nos informó que todas las deficiencias señaladas, salvo una, fueron subsanadas por el notario de epígrafe.(1) No obstante, manifestó su preocupación en cuanto a las expresiones del referido notario en su escrito para causa. Al respecto señaló que el notario debió comparecer por es-crito ante dicha oficina tan pronto se le notificó de las de-ficiencias encontradas en su obra, independientemente que estuviera de acuerdo o no con los hallazgos de su oficina. Sobre este particular, la Directora expresó que “[p]ensar que comparecer por escrito era enteramente discrecional nos parece un mal juicio en este contexto; e intimar que el deber de adherir y cancelar sellos e impuesto notarial de-pende de la inspección o reinspección de un Inspector de Protocolos es una mal enfoque en lo que concierne a este importantísimo deber”. Por tal razón, nos solicitó que le impusiéramos sanciones económicas al licenciado Román Jiménez.
Luego de evaluar detenidamente las comparecencias de ambas partes, estamos en posición de resolver.
*731hH
Todo notario tiene la ineludible obligación de adherir y cancelar en cada documento o instrumento público que autorice y en las copias certificadas que de ellas expida los correspondientes sellos de aranceles notariales. Art. 10 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2006; Ley de Arancel Notarial, Ley Núm. 101 de 1943 (4 L.P.R.A. sec. 81). Se trata, pues, de un deber ministerial al que deberá darle cumplimiento estricto y que requiere que el arancel sea adherido al momento de su otorgamiento. In re Cardona Estelritz, 137 D.P.R. 453, 455 (1994). Ello debido a que en estas copias certificadas que el notario expide, éste da fe de haber adherido y cancelado los referidos aranceles. Por lo tanto, al no hacerlo estaría dando fe de haber realizado un acto que realmente no efectuó, lo que constituye una falta extremadamente grave. In re Vergne Torres, 121 D.P.R. 500 (1988); In re Collazo, 119 D.P.R. 61 (1987); In re Jiménez Del Valle, 119 D.P.R. 41 (1987); In re Aponte Arché, 117 D.P.R. 837 (1986); In re Currás Figueroa, 81 D.P.R. 645 (1960); In re Ramos, 77 D.P.R. 107 (1954).
El incumplimiento con esta obligación incide directamente en la validez del instrumento público de que se trate en perjuicio de otorgantes y terceros. Hasta tanto dichos sellos no sean adheridos o cancelados, la validez de dichos documentos o de las copias certificadas está en entredicho, pues éstos son anulables o ineficaces. Art. 10 de la Ley Notarial de Puerto Rico, supra; In re Colón, 129 D.P.R. 490 (1998).
Además, incumplir con esta singular obligación expone al notario a que sea objeto de las más severas sanciones disciplinarias y conlleva que pueda ser responsable tanto en el ámbito civil como en el penal, dependiendo de las circunstancias en que ocurra tal violación. In re Colón, supra; In re Collazo, supra. La práctica de no cancelar los *732correspondientes aranceles podría resultar en la configura-ción de un delito de apropiación ilegal, por cuanto el im-porte de éstos normalmente es cobrado por el notario a su cliente al momento de otorgar el instrumento público. In re Merino Quiñones, 115 D.P.R. 812, 814 (1984). Asimismo, el notario que incurra en tal actuación defrauda al erario toda vez que tanto la Ley Notarial de Puerto Rico y la Ley de Aranceles disponen para el cobro de derechos, en los instrumentos públicos, a través de los sellos de rentas in-ternas a favor del Estado y del Colegio de Abogados. 4 L.P.R.A. sees. 856 y 1006. Véanse, además: In re Cardona Estelritz, supra; In re Quidgley Viera, 119 D.P.R. 72 (1987); In re Platón, 113 D.P.R. 273, 274 (1982).
Por otro lado, constituye una práctica altamente indeseable el que un notario espere a que se le inspeccionen los Protocolos de su obra notarial para entonces proceder a adherir y cancelar los referidos sellos. Ello contribuye a que se dilate, entorpezca y encarezca innecesariamente el proceso de inspección. In re Casiano Silva, supra, pág. 348. En la inmensa mayoría de los casos implica nuevamente un proceso de inspección que económicamente sufraga el Estado. íd.
A partir de este trasfondo jurídico, procedemos a resolver el asunto ante nuestra consideración.
HH HH
En el caso ante nos, las deficiencias arancelarias en la obra notarial del licenciado Román Jiménez ascendían a $6,740. En la gran mayoría de los instrumentos, el referido notario no canceló los derechos arancelarios; tampoco can-celó los Sellos de Asistencia Legal en 992 asientos del Re-gistro de Testimonios. Evidentemente, no se trata aquí de un caso en el que estemos hablando de deficiencias en la cancelación, sino de una ausencia total de aranceles notariales. Como acotáramos previamente, con esta actua-*733ción, el licenciado Román Jiménez violó la fe pública notarial. Éste debió cancelar los aranceles tan pronto le era satisfecha la suma para ello. Al no hacerlo, puso en riesgo la validez de cada uno de los instrumentos que au-torizó, lo que pudo haber tenido grandes repercusiones para sus clientes y terceros.
Si bien es cierto que posteriormente el licenciado Román Jiménez canceló la gran mayoría de los derechos arancelarios, debemos advertir que dicha actuación constituye una deficiente práctica notarial, la cual no estamos dispuestos a seguir validando. Como expresáramos en In re Casiano Silva, supra, esta práctica “[m]ina también el buen sentir de lo que profesionalmente exige la mejor práctica notarial... [p]osponer innecesariamente la cancelación de los aranceles notariales en los originales y dar fe por otra parte de que se ha cumplido con este deber notarial, representa una burla al principio de la dación de fe notarial”. íd., pág. 348. El notario no debe esperar a que venga un inspector para cumplir con el ineludible deber de cancelar los aranceles notariales, máxime cuando sus clientes y terceros efectúan transacciones jurídicas que descansan en la validez de dichos instrumentos.
Por otro lado, el licenciado Román Jiménez no actuó con diligencia en el cumplimiento de su deber al no haber no-tificado a la ODIN tan pronto canceló las deficiencias arancelarias. Era su deber, una vez le fueron señaladas las faltas, subsanarlas y concertar una próxima reunión con dicha oficina para que le fueran inspeccionados sus Proto-colos nuevamente. Ningún notario puede asumir una acti-tud pasiva y descansar en que la ODIN lo contactará para verificar si se corrigen adecuadamente los señalamientos que dicha oficina efectúe, máxime cuando la imagen de la profesión y la suya propia está en tela de juicio.
Tomando en consideración todo lo antes expuesto, sus-pendemos al Ledo. Rafael H. Román Jiménez de la práctica de la notaría por un término de treinta días, contado a *734partir de la notificación de esta sentencia. Le imponemos el deber de notificar a todos sus clientes de la práctica de la notaría de su presente inhabilidad de continuar represen-tándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión de la notaría a los distintos foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta días, contado a partir de la notificación de esta sentencia, del cumplimiento de estos deberes. Se ordena al Alguacil de este Tribunal que pro-ceda a incautarse de la obra notarial y del sello notarial del notario suspendido, debiendo entregarlos a la Directora de la Oficina de Inspección de Notarías para el trámite correspondiente.

Se dictará sentencia de conformidad.


(1) Actualmente, el Inspector de Protocolos y el referido abogado están coordi-nando sus esfuerzos para subsanar la escritura que faltaba.